Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed May 22, 2020.
Claims 1-21 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation, “wherein determining the subset of trials is based on the verified metastatic condition.” Claim 12 ultimately depends from claim 1, which recites, in lines 10-11, the limitation, “determine, based on at least a second portion of the patient dataset or the predicted metastatic condition, a subset of trials for the patient”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. (See MPEP § 2173.05(c)). In the present instance, claim 12 recites the broad recitation “determine, based on 
The claims are rendered indefinite because the limitation recited in claim 12 recites a narrow limitation that conflicts with the broader limitation recited in claim 1. The limitation in claim 12 describes a system where the subset of trials is based on the verified metastatic condition. The “determine” step of claim 1 because claim 1 describes a determination that can be based on a broad set of data that includes a second portion of the patient dataset or the patient’s predicted metastatic condition, and the determining step of claim 12 recites a determination based on a much narrower dataset. These limitations conflict because the claims are written such that the determination made in claim 12 does not include any of the information used to make the determination in claim 1. 
The verified metastatic condition cannot be considered to be the predicted metastatic condition. The specification explicitly lists them as two distinct types of “received metastatic condition” (par. [0089], “At step 906, client device 101 may receive a metastatic condition. In some embodiments, a received metastatic condition may be verified metastatic condition or a predicted metastatic condition of a patient.”). The predicted metastatic condition is a predicted condition for the patient based on the likelihood a patient has the condition given the patient’s medical data data. It is not certain the patient has the condition. The verified metastatic condition is a known metastatic condition of the patient based on explicit indications that the patient has the metastatic condition. Because the verified metastatic condition and the predicted 
There are also embodiments of the claimed invention that would not include the verified metastatic condition as data that could be considered “at least a second portion of the patient dataset”. The verified metastatic condition is recited as being received as input and is not described as being stored as part of the patient dataset accessed in claim 1 prior to being used to determine the subset of trials for the patient. Because the input is not required to be stored as part of the patient dataset associated with the patient accessed by the processor in claim 1, the verified metastatic condition is not necessarily at least a second portion of the patient dataset. Therefore, a limitation reciting a determination based on the verified metastatic condition is not the same as a limitation reciting a determination based on at least a second portion of the patient dataset.
Because a determination based on the verified metastatic condition is not the same as a determination “based on at least a second portion of the patient dataset or the predicted metastatic condition”, the metes and bounds of the claim are unclear, which renders the claim indefinite under 35 USC 112(b).
Some suggested amendments to claim 12 include, “wherein the determining is based on at least the second portion of the patient dataset, wherein the second portion of the patient dataset comprises the verified metastatic condition” or “wherein the determining is further based on the verified metastatic condition.” 
Claim 13 recites the limitation "based on the verified metastatic condition indicating the patient is metastatic, forgo updating the predicted metastatic condition" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 depends from claim 9, which depends from claim 1. In none of the claims from which claim 13 depends is there any recitation of a step that requires “updating the predicted metastatic condition.” Because the system does not recite a step of updating the predicted 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 20), a machine (claim 1), and an article of manufacture (claim 21), which is recited as a method, a system, and/or a non-transitory computer readable medium that performs the steps and/or functions of: access, in response to the selection of the patient, a patient dataset associated with the patient; receive a predicted metastatic condition associated with the patient; cause display of at least a first portion of the patient dataset and the predicted metastatic condition; determine, based on at least a second portion of the patient dataset or the predicted metastatic condition, a subset of trials for the patient, wherein the subset of trials for the patient is determined from a plurality of trials; and cause display of at least the subset of the trials for the patient.

Step 2A: Prong 1

The claim is directed to a system to perform the process of matching a patient with eligible clinical trials, which is performed by the system determining, based on at least a second portion of the patient dataset or the predicted metastatic condition, a subset of trials for the patient. This is evaluating the patient data and the clinical trial data, and making a judgment regarding eligible trials for the patient based on those evaluations.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of: receiving a selection of the patient, accessing a patient dataset associated with the patient, and receiving a predicted metastatic condition associated with the patient are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the data to be: a selection of the patient, patient data accessed in response to the patient selection, and a predicted metastatic condition are 
The steps of causing display of at least a first portion of the patient dataset and the predicted metastatic condition and causing display of at least the subset of the trials for the patient are examples of necessary data outputting. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps describing the patient has having a predicted metastatic condition are steps that are used to generally link the performance of matching a patient to eligible clinical trials to the field of cancer patients. 
The steps reciting generically recited components of a computer system, such as “A device…, the system comprising: at least one processor”, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a system using a device with at least one processor.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer


Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (receiving a selection, accessing a patient dataset associated with a patient, receiving a predicted metastatic condition associated with the patient, causing display of the subset of the trials determined for the patient), sending and receiving data over a network, electronic 
The recited computer components (e.g., the device, the at least one processor, the non-transitory computer-readable medium) are all generically recited components (see specification, par. [0022], [0033]-[0035]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a system of generic computer components accessing and receiving data, evaluating the data, making a judgment regarding eligible clinical trials for the patient, and outputting the patient data that was accessed and received and the list of eligible clinical trials. This is a generic computer system performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-19 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-19 recite the same abstract idea as claim 1.
Claims 2-3 recite additional limitations regarding the prediction being predicted by a trained model configured to receive a document comprising unstructured information, wherein the trained model is a machine-learning model. However, there is no limitation requiring the 
Claims 4-7 all ultimately depend from claim 3 and also recite additional limitations that amount to the insignificant extra-solution activity of selecting by type or source the data to be manipulated.
Claims 8-9 and12 also recite additional limitations that amount to the insignificant extra-solution activity of selecting by type or source the data to be manipulated. Receiving the input in claim 9 is also mere data gathering, which is also an insignificant extra-solution activity.
Claims 10-11 recite additional limitations regarding transmitting data to a remote device. This is necessary data outputting because it only generically recites the outputting of data to a remote device. Necessary data outputting is an insignificant extra-solution activity, and it is performed by transmitting to another device by sending or receiving data over a network. Sending and receiving data over a network is a well-understood, routine, and conventional function of a generic computer when claimed broadly or as an insignificant extra-solution activity (MPEP 2106.05(d).II).
Claim 13 recites additional limitations regarding forgoing an action that is not recited as being performed by the system based on the value of the verified metastatic condition. This is not performing an action or preventing an action from being performed, because there is nothing in the claims from which it depends requiring that action to be performed. Therefore, this is remaining idle, which is an action that does not impose meaningful limits on the claim, which is an insignificant extra-solution activity.
Claims 14-16 all recite additional limitations that serve to further describe the abstract idea by reciting specific comparisons to be performed when determining the eligible clinical 
Claim 17 recites additional limitations regarding displaying criteria from the subset of the trials and indicators of the patient qualification status. This is necessary data outputting, which is an insignificant extra-solution activity.
Claims 18-19 recite additional limitations regarding receiving an input comprising a verified metastatic condition of the patient and updating the displayed information. Receiving the input is mere data gathering, which is an insignificant extra-solution activity. Updating the information is performing an additional iteration of the abstract idea because it is performing another evaluation of the patient data based on the newly input data. Updating the display with the new results of the analysis based on the newly input information is necessary data outputting of the results of the analysis, which is also an insignificant extra-solution activity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 and 20-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Will (US PG Pub. 2020/0243167) in view of Allen (US PG Pub. 2019/0163875).

Claim 1
	Regarding claim 1, Will teaches
A device for determining trials using a patient attribute of a patient, the system comprising:
Par. [0012], “FIG. 1 illustrates an example networked computing environment in which predictive models are used to predict clinical trial eligibility and recommend clinical trials for a patient based on patient attributes and clinical trial characteristics, according to an embodiment of the present disclosure.”
At least one processor programmed to:
Par. [0005], “In certain embodiments, a computing system may be configured to perform methods described herein. In some embodiments, a computer-readable storage medium may store instructions that, when executed by one or more processors, cause the one or more processors to perform methods described herein.”
Receive a selection of the patient
Par. [0027], “During execution of application 142, a user of client device 120 may request a set of recommended clinical trials for a given patient by providing data related to that patient to application 142 in conjunction with a search request. In response, application 142 provides the received data to trial recommendation engine 144 for analysis. In some embodiments, the user may provide identifying information for a patient (e.g., name, date of birth, social security number, and/or other identifying information), and data for the patient may be retrieved (e.g., by trial recommendation engine 144) from patient data store 160 based on the identifying information.”
Providing identifying information for a patient is selecting the patient because it is identifying to the system which patient’s attributes should be evaluated in order to identify clinical trials for that patient.
Par. [0028], “Trial recommendation engine 144 uses the prediction model(s) generated by recommendation engine trainer 134, as discussed above, to examine patient data for a given patient and recommend potentially relevant 
Access, in response to the selection of the patient, a patient dataset associated with the patient
Par. [0027], “In some embodiments, the user may provide identifying information for a patient (e.g., name, date of birth, social security number, and/or other identifying information), and data for the patient may be retrieved (e.g., by trial recommendation engine 144) from patient data store 160 based on the identifying information.”
Receive a predicted patient attribute associated with the patient
Par. [0029], “In some embodiments, trial recommendation engine 144 uses a predictive model to determine a probability that a patient is eligible for a given clinical trial, such as by providing current and predicted future attributes (e.g., along with confidence scores in some embodiments) as inputs to the predictive model along with identifying information of the given clinical trial, and receiving the probability that the patient is eligible for the given clinical trial as an output from the model.”
Cause display of at least a first portion of the patient dataset and the predicted patient attribute
Par. [0033], “In certain embodiments, trial recommendation engine 144 provides information to application 142 regarding attributes that were predicted so that this information can be provided to the user. For example, if trial recommendation engine 144 recommends a certain clinical trial based on a prediction that the given patient will undergo a certain procedure in the future, then the user may be informed that the clinical trial is only recommended if the prediction turns out to be accurate.”
Determine, based on at least a second portion of the patient dataset or the predicted patient attribute, a subset of trials for the patient
Par. [0031], “Predictive models, therefore, are a means of implementing fuzzy logic. Fuzzy logic may also be employed in determining which clinical trials a patient is eligible for (e.g., as a first step before providing patient attributes and identifying information of the clinical trials for which the patient is eligible as inputs to a predictive model).”
Par. [0032], “In some embodiments, trial recommendation engine 144 may rank the plurality of clinical trials based on the scores output by the predictive model(s). Trial recommendation engine 144 may further filter the clinical trials, such as based on user input (e.g., filters and/or preferences provided by the user via user interface 122). In some embodiments, trial recommendation engine 144 also applies certain bright-line rules in order to filter the clinical trials, such as to prevent recommending a clinical trial with a low score to a user when the clinical trial would in fact not be appropriate for the user at all. For example, if a clinical trial is only for HER-2 negative patients and the given patient is HER-2 positive, then the clinical trial may be filtered out of the list of clinical trials provided to the user.”
Par. [0055], “At step 460, a probability that the first patient will be eligible for each of the plurality of clinical trials at a future time is generated based on the predicted value for the first attribute. For example, the predicted value for the first attribute may be provided (e.g., along with the plurality of attributes and identifying information of each of the plurality of clinical trials) as an input to a predictive model, which may output the probability.”
Wherein the subset of trials for the patient is determined from a plurality of trials
Par. [0030], “For example, in one embodiment a predictive model accepts patient attributes as inputs and outputs a score for every clinical trial for which the predictive model was trained, while in another embodiment a predictive model accepts both patient attributes and identifiers of clinical trials as inputs and outputs scores only for the clinical trials identified in the inputs.”
Par. [0032], “Trial recommendation engine 144 may further filter the clinical trials, such as based on user input (e.g., filters and/or preferences provided by the user via user interface 122). In some embodiments, trial recommendation engine 144 also applies certain bright-line rules in order to filter the clinical trials, such as to prevent recommending a clinical trial with a low score to a user when the clinical trial would in fact not be appropriate for the user at all.”
Par. [0055], “At step 460, a probability that the first patient will be eligible for each of the plurality of clinical trials at a future time is generated based on the predicted value for the first attribute.”
Cause display of at least the subset of the trials for the patient
Par. [0033], “Trial recommendation engine 144 provides a ranked list of clinical trials to application 142, which may provide the ranked list to user interface 122 for display to the user.”
However, Will does not teach
The patient attribute being a metastatic condition
Allen teaches
The patient attribute being a metastatic condition
Par. [0028], “As another example that illustrates the need to be able to accurately select the most reliable concept value, consider the selection of a value for the Metastatic Category (or MCategory) entity, where the 
Par. [0127], “The business logic 502 is based on a goal (e.g., clinical trials matching or treatment recommendation) and a therapy history.”
This shows that the logic used in Allen can be applied to clinical trial matching as well as the exemplary treatment recommendation applications.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to substitute the patient attributes used in the system of Will with an attribute identifying a patient’s metastatic condition, as taught by Allen, because it is a simple substitution of one known prior art element (the patient attributes used by Will) with another known prior art element (the attribute indicating patient metastatic condition taught by Allen) according to known methods (replacing the predictive model that was applied to the patient data to predict a future patient attribute and provide input to the trial recommendation engine from Will with the predictive model applied to patient data to identify a patient’s current metastatic condition and provide input to a treatment recommendation engine of Allen) to achieve predictable results (a system that is capable of predicting a current attribute indicating a metastatic condition of the patient, providing the predicted attribute with other patient attributes to a clinical trial recommendation engine, and identifying clinical trials for the patient based on the patient attributes provided to the clinical trial recommendation engine), with no additional Graham v. Deere considerations (MPEP 2143.I.B).

Claim 2
	Regarding claim 2, the combination of Will and Allen teaches all the limitations of claim 1. However, Will does not teach
The system that receives the patient information being configured to receive a document comprising unstructured information
Par. [0014], “Client device 120 includes an application 122 (e.g., a client side component of a client-server application) comprising a user interface 124, which allows a user of client device 120 to interact with a server side component, such as application 142 on application server 140. User interface 122 may, for instance, allow a user of client device 120 to initiate a search for recommended clinical trials that may be of interest to a patient by providing, to application server 140, identifying information of the patient (e.g., the patient name, date of birth, social security number, and/or the like) and/or the patient's medical records (e.g., entered in a standardized format or scanned copies of records that can be processed to determine patient attributes) in a request for one or more potentially relevant clinical trials to present to a patient.”
Allen teaches
The predicted metastatic condition being predicted by a trained model configured to receive a document comprising unstructured information
Par. [0027], “It should be appreciated that the annotation is a portion of metadata identifying a concept type of an element of natural language text, e.g., medical concept, with one or more corresponding attributes and attribute value types, e.g., the annotation may be tumor:tumorsize:measurement, 
Par. [0034], “The pipeline may then evaluate the attributes (concepts) and candidate attribute values from the case note using a trained cognitive model to determine a confidence score for the attribute values. The pipeline may then select an attribute value from the candidate attribute values, which may then be presented to the user via one or more user interfaces.”
These passages show the system identifying attributes based on processing unstructured data. 
Par. [0028], “As another example that illustrates the need to be able to accurately select the most reliable concept value, consider the selection of a value for the Metastatic Category (or MCategory) entity, where the MCategory entity categorizes cancer according to distant metastasis (M), Melanoma. When a patient EMR sets forth a series of clinician notes that reference the MCategory of the patient, the MCategory may be initially unknown, e.g., may be specified as “Mx”, but later may be determined to be a particular category value (attribute value), i.e. a MCategory of “M0” or “M1”.”
This shows the system being able to predict a patient metastatic condition based on patient data in the EMR.
Par. [0032], “A “concept” is simply an abstract categorization of semantic meaning. For example, “tumor size” is a concept, and its realization in an electronic document, EMR, or the like, is an attribute. The mechanisms of the illustrative embodiments determine an attribute value from the evidence presented in structured content and unstructured natural language content. The evidence for an attribute is made up of one or more instances of 
This shows the system’s ability to process documents.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Will and Allen the ability to predict a metastatic condition of a patient using a trained model configured to receive a document comprising unstructured information, as taught by Allen, because patient attribute data used to drive medical application logic can be stored in an EMR in both structured and unstructured data (see Allen, par. [0032], [0127]). 

Claim 3
	Regarding claim 3, the combination of Will and Allen teaches all the limitations of claim 2. Will further teaches
The trained model used to predict a patient attribute including a machine-learning model
Par. [0021], “For example, a trained machine learning model may accept a set of current patient attributes as an input and output a predicted future value of a certain patient attribute (e.g., the certain attribute may also be identified as an input). In some embodiments, the predictive model also outputs a confidence score with a predicted future attribute value.”
However, Will does not teach
The trained model used to predict the metastatic condition including a machine-learning model
Allen teaches
The trained model including a machine-learning model
Par. [0029], “The illustrative embodiments provide mechanisms for performing machine learning based on the cognitive operations of a cognitive system implementing one or more medical logic algorithms that operate to determine the selection of annotations and their corresponding concepts, attributes, and attribute values.”
See also par. [0040]-[0041], which describes the process for training the machine learning model.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Will and Allen the ability to include a machine-learning model as part of the trained model, as taught by Allen, because the machine learning model is able to analyze a large corpus of data in order to “reverse engineer the process by which the preferred annotation is determined, i.e which algorithms were used to select Ai from Ai_n. Entities and cases (where a “case” is a collection of patient EMRs for a patient, for example) are grouped in the training set based on the annotation Ai selected from the set of annotation Ai_n, to thereby generate clusters of entities and cases.” (Allen, par. [0041]).

Claim 4
	Regarding claim 4, the combination of Will and Allen teaches all the limitations of claim 3. Will further teaches
The predicted patient attribute comprising a degree of likelihood determined by the machine-learning model
Par. [0021], “For example, a trained machine learning model may accept a set of current patient attributes as an input and output a predicted future value of a certain patient attribute (e.g., the certain attribute may also be 

Claim 5
	Regarding claim 5, the combination of Will and Allen teaches all the limitations of claim 3. Will further teaches
The document including an electronic document
Par. [0014], “Client device 120 includes an application 122 (e.g., a client side component of a client-server application) comprising a user interface 124, which allows a user of client device 120 to interact with a server side component, such as application 142 on application server 140. User interface 122 may, for instance, allow a user of client device 120 to initiate a search for recommended clinical trials that may be of interest to a patient by providing, to application server 140, identifying information of the patient (e.g., the patient name, date of birth, social security number, and/or the like) and/or the patient's medical records (e.g., entered in a standardized format or scanned copies of records that can be processed to determine patient attributes) in a request for one or more potentially relevant clinical trials to present to a patient.”

Claim 6
	Regarding claim 6, the combination of Will and Allen teaches all the limitations of claim 5. Will further teaches
The unstructured information including medical data associated with the patient
Par. [0014], “Client device 120 includes an application 122 (e.g., a client side component of a client-server application) comprising a user interface 124, which allows a user of client device 120 to interact with a server side component, such as application 142 on application server 140. User interface 122 may, for instance, allow a user of client device 120 to initiate a search for recommended clinical trials that may be of interest to a patient by providing, to application server 140, identifying information of the patient (e.g., the patient name, date of birth, social security number, and/or the like) and/or the patient's medical records (e.g., entered in a standardized format or scanned copies of records that can be processed to determine patient attributes) in a request for one or more potentially relevant clinical trials to present to a patient.”

Claim 7
	Regarding claim 7, the combination of Will and Allen teaches all the limitations of claim 5. Will further teaches
Wherein the electronic document was generated by scanning a physical document with a scanning device
Par. [0014], “Client device 120 includes an application 122 (e.g., a client side component of a client-server application) comprising a user interface 124, which allows a user of client device 120 to interact with a server side component, such as application 142 on application server 140. User interface 122 may, for instance, allow a user of client device 120 to initiate a search for recommended clinical trials that may be of interest to a patient by providing, to application server 140, identifying information of the patient (e.g., the patient name, date of birth, social security number, and/or the like) and/or the 

Claim 8
	Regarding claim 8, the combination of Will and Allen teaches all the limitations of claim 1. Will further teaches
The patient dataset being stored among a plurality of patient datasets at a database
Par. [0035], “Patient data store 160 may be a data storage entity, such as a database or repository, that stores data about patients. For example, patient data store 160 may store personal data, patient attributes, medical records, patient preferences, and other data related to patients, which may have been provided by one or more users, such as patients and/or clinicians.”

Claim 9
	Regarding claim 9, the combination of Will and Allen teaches all the limitations of claim 1. Will further teaches
The at least one processor being further programmed to receive an input comprising a verified patient attribute of the patient
Par. [0014], “User interface 122 may, for instance, allow a user of client device 120 to initiate a search for recommended clinical trials that may be of interest to a patient by providing, to application server 140, identifying information of the patient (e.g., the patient name, date of birth, social security number, and/or the like) and/or the patient's medical records (e.g., entered in 
Receiving patient records in a structured format entered through a user interface would be receiving a verified patient attribute because the user is directly inputting the patient attribute.

Claim 10
	Regarding claim 10, the combination of Will and Allen teaches all the limitations of claim 9. Will further teaches
The at least one processor being further programmed to transmit the predicted metastatic condition and the verified metastatic condition to a remote device
Par. [0033], “In certain embodiments, trial recommendation engine 144 provides information to application 142 regarding attributes that were predicted so that this information can be provided to the user. For example, if trial recommendation engine 144 recommends a certain clinical trial based on a prediction that the given patient will undergo a certain procedure in the future, then the user may be informed that the clinical trial is only recommended if the prediction turns out to be accurate.”
This is the system transmitting to the user the patient’s current, known patient attribute (i.e., whether the patient has undergone a surgery) and a predicted attribute (i.e., that the patient is predicted to undergo the surgery by some future time) so that the system can provide the user with the knowledge that the patient is not be eligible based on known data value, but might be eligible based on a predicted data value.
Par. [0013], “Client device 120 generally is representative of a computing device on which a user can define and/or manage the training of predictive models used by trial recommendation engine 144 to recommend potentially relevant clinical trials for a patent and access application 142 on application server 140 to obtain a set of potentially relevant clinical trials for a patient. Client device 120 may be, for example, a laptop computer, a desktop computer, a thin client, a tablet computer, a mobile computing device, and the like.”
Par. [0014], “Client device 120 includes an application 122 (e.g., a client side component of a client-server application) comprising a user interface 124, which allows a user of client device 120 to interact with a server side component, such as application 142 on application server 140.”
This shows that the user interface is presented to the user on a device remote from the application server.

Claim 11
	Regarding claim 11, the combination of Will and Allen teaches all the limitations of claim 10. Will further teaches
The remote device including a mobile device
Par. [0013], “Client device 120 generally is representative of a computing device on which a user can define and/or manage the training of predictive models used by trial recommendation engine 144 to recommend potentially relevant clinical trials for a patent and access application 142 on application server 140 to obtain a set of potentially relevant clinical trials for a patient. Client device 120 may be, for example, a laptop computer, a desktop 

Claim 12
	Regarding claim 12, the combination of Will and Allen teaches all the limitations of claim 9. The combination of Will and Allen further teaches
Determining the subset of trials based on the verified metastatic condition
As described in the rejection of claim 1, the combination of Will and Allen teaches the ability to use metastatic condition as a patient attribute as part of the medical logic of the system.
Par. [0025], “The output of this predictive model for a given patient may be used to determine eligibility of the given patient for the clinical trial, and may also be provided along with other current attributes of the given patient as inputs to a predictive model for recommending clinical trials for the patient. For example, if the value of an attribute is predicted to change prior to the start of the clinical trial, the predicted future value of this attribute may be provided as an input to the predictive model rather than the current value of the attribute.”

Claim 13
	Regarding claim 13, the combination of Will and Allen teaches all the limitations of claim 9. Will further teaches
Based on the verified metastatic condition indicating the patient is metastatic, forgoing updating the predicted metastatic condition
The claimed invention does not recite a limitation that requires the system having the ability to perform “updating the predicted metastatic condition”. 
The combination of Will and Allen teaches the ability to receive verified attributes (the system of Will describing receiving data as structured input rather than predicted based on data in the patient record, Will, par. [0014]).
The combination of Will and Allen also teaches the use of metastatic condition and recording a value indicating the condition (Allen, par. [0028]).
Because the combination of Will and Allen teaches the ability to receive a verified condition indicating the patient is metastatic and does not describe updating the predicted metastatic condition based on the verified condition, the combination of Will and Allen teaches the limitations of the claim.

Claim 20
	Claim 20 is a method claim that recites a method for determining trials using a metastatic condition of a patient comprising method steps that are the same or substantially similar to the functions performed by the system of claim 1. *** teaches the following limitations not addressed by the rejection of claim 1:
A method for determining trials using a metastatic condition of a patient comprising method steps that are the same or substantially similar to the functions of the system of claim 1
Abstract, “Method and apparatus for predicting clinical trial eligibility for patients.”
Please refer to the rejection of claim 1 for additional limitations.

Claim 21
	Claim 21 is a computer program product claim that recites a non-transitory computer-readable medium comprising instructions that when executed by one or more processors, cause the processor to perform functions that are the same or substantially similar to the functions of the system of claim 1. Will teaches the following limitations not addressed by the rejection of claim 1:
A non-transitory computer-readable medium comprising instructions that when executed by one or more processors, cause the processor to perform functions that are the same or substantially similar to the functions of the system of claim 1
Par. [0005], “In some embodiments, a computer-readable storage medium may store instructions that, when executed by one or more processors, cause the one or more processors to perform methods described herein.”
Please refer to the rejection of claim 1 for additional limitations.

Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Will and Allen, in further view of Jin (Susan Jin, et al., “Re-Evaluating Eligibility Criteria for Oncology Clinical Trials: Analysis of Investigational New Drug Applications in 2015” Journal of Clinical Oncology, Vol. 35, No. 33, dated Nov. 20, 2017, pp. 3745-52 © 2017).

Claim 14
	Regarding claim 14, the combination of Will and Allen teaches all the limitations of claim 1. Will further teaches
Each of the plurality of trials being associated with attribute criterion
Par. [0034], “Clinical trial data store 150 may be a data storage entity, such as a database or repository, that stores data about clinical trials. For example, clinical trial data store 150 may store qualifying and disqualifying criteria for clinical trials, rosters of patients that participated in clinical trials, information about outcomes of clinical trials, and the like.”
Determining the subset of trials comprising comparing the predicted attribute to an attribute criterion of a trial included in the plurality of trials
Par. [0029], “In some embodiments, trial recommendation engine 144 first determines a plurality of clinical trials for which the given patient is eligible based on qualifying criteria and disqualifying criteria for clinical trials (e.g., retrieved from clinical trial data store 150), such as evaluating the qualifying criteria and disqualifying criteria based on the patient attributes.”
	However, Will does not teach
Each of the plurality of trials being associated with a metastatic condition criterion 
Determining a patient’s inclusion by comparing a patient’s metastatic condition to a metastatic condition criterion of a trial included in the plurality of trials
Jin teaches
Each of the plurality of trials being associated with a metastatic condition criterion 
Pg. 3748, “Two hundred thirty protocols (77.4%) excluded known, active, or symptomatic CNS or brain metastases. However, some of these trials allowed the enrollment of patients with previously treated CNS or brain metastases that were currently inactive, asymptomatic, or stable. In total, 140 (47.1%) protocols allowed treated or stable brain metastases. Eighteen protocols excluded any history of CNS or brain involvement, and 27 protocols excluded primary CNS or brain malignancies or tumors.”
Pg. 3750, “The development of CNS or brain metastases is a common reason for patients to be disqualified from cancer clinical trials, and this is another area of eligibility criteria under consideration by ASCO and Friends of Cancer Research.”
Although not every protocol included an exclusion criterion related to a metastatic condition, it would have been obvious to one having ordinary skill in the art that, given such a large subset of the total group analyzed and how common a metastatic condition is used to exclude patients from clinical trials, that a list of potential clinical trials would result in a list of clinical trials where each clinical trial has a criterion related to a metastatic condition.
Determining a patient’s inclusion by comparing a patient’s metastatic condition to a metastatic condition criterion of a trial included in the plurality of trials
Pg. 3745, “An important consideration in clinical trial design is the choice of eligibility criteria, protocol requirements for inclusion and exclusion from a study that must be met for a patient to be eligible to participate. Eligibility criteria define the patient population for study by characteristics such as age, disease stage, performance status (PS), organ function, prior and concomitant treatments, and comorbidities. The purpose of eligibility criteria is to ensure that the study population is similar in baseline factors that may affect the potential benefits and risks from the intervention being studied.”
Pg. 3748, “Two hundred thirty protocols (77.4%) excluded known, active, or symptomatic CNS or brain metastases. However, some of these trials allowed the enrollment of patients with previously treated CNS or brain metastases that were currently inactive, asymptomatic, or stable. In total, 140 (47.1%) protocols allowed treated or stable brain metastases. Eighteen 
Pg. 3750, “The development of CNS or brain metastases is a common reason for patients to be disqualified from cancer clinical trials, and this is another area of eligibility criteria under consideration by ASCO and Friends of Cancer Research.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Will and Allen the ability to have each of the studies have a metastatic condition criterion and determining patient inclusion or exclusion by comparing their metastatic condition to the metastatic condition criterion, as taught by Jin, because “The development of CNS or brain metastases is a common reason for patients to be disqualified from cancer clinical trials, and this is another area of eligibility criteria under consideration by ASCO and Friends of Cancer Research.” (Jin, pg. 3750). 

Claim 15
	Regarding claim 15, the combination of Will, Allen, and Jin teaches all the limitations of claim 14. Will further teaches
The at least one processor being further programmed to determine that the predicted attribute condition satisfies the attribute condition criterion of the trial of the plurality of trials based on the comparing, and determining the subset of trials comprises including the trial associated with the satisfied metastatic condition in the subset of trials
Par. [0016], “The definition of the clinical trial may include eligibility and disqualifying criteria, patient requirements for participation in the trial, a trial enrollment deadline, and other information defining the clinical trial.”
Par. [0025], “In one example, a patient may not currently meet a qualifying criterion for a clinical trial but a predictive model described herein may be able to predict that the patient will meet the criterion prior to the start of the clinical trial based on historical patient attributes (e.g., other patients with patient data similar to the patient's current patient data went on to meet the criterion within a certain time frame).”
Par. [0029], “In some embodiments, trial recommendation engine 144 first determines a plurality of clinical trials for which the given patient is eligible based on qualifying criteria and disqualifying criteria for clinical trials (e.g., retrieved from clinical trial data store 150), such as evaluating the qualifying criteria and disqualifying criteria based on the patient attributes. In certain embodiments, trial recommendation engine 144 predicts future attributes of the given patient, such as by providing certain current attributes of the patient (e.g., retrieved from patient data store 160) as inputs to one or more predictive models that output predicted future attributes, which are accompanied in some embodiments by confidence scores. In certain embodiments, trial recommendation engine 144 uses the confidence scores to determine a probability that the patient is eligible for a given clinical trial.”
Par. [0030], “In some embodiments, trial recommendation engine 144 also provides identifying information of the clinical trials for which the given patient is eligible as inputs so that the predictive model(s) only determine scores for those particular clinical trials.”
However, Will does not teach
The use of metastatic condition criterion and determining that the metastatic condition satisfies a metastatic condition criterion of the trial of the plurality of trials based on the comparing

The use of metastatic condition criterion and determining that the metastatic condition satisfies a metastatic condition criterion of the trial of the plurality of trials based on the comparing
Pg. 3748, “Two hundred thirty protocols (77.4%) excluded known, active, or symptomatic CNS or brain metastases. However, some of these trials allowed the enrollment of patients with previously treated CNS or brain metastases that were currently inactive, asymptomatic, or stable. In total, 140 (47.1%) protocols allowed treated or stable brain metastases. Eighteen protocols excluded any history of CNS or brain involvement, and 27 protocols excluded primary CNS or brain malignancies or tumors.”
Pg. 3750, “The development of CNS or brain metastases is a common reason for patients to be disqualified from cancer clinical trials, and this is another area of eligibility criteria under consideration by ASCO and Friends of Cancer Research.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Will, Allen, and Jin the ability to use a metastatic condition of the patient to determine the metastatic condition satisfies a metastatic condition criterion of the trial of the plurality of trials based on the comparing, as taught by Jin, because metastatic condition is a common reason to exclude patients from studies (Jin, pg. 3750), and the purpose of inclusion and exclusion criteria is to “to ensure that the study population is similar in baseline factors that may affect the potential benefits and risks from the intervention being studied” and “exclude patients who may be at greater risk of adverse events from the trial and those who are not expected to benefit, improving trial safety” (Jin, pg. 3745).

Claim 16

The at least one processor being further programmed to determine the predicted metastatic condition does not satisfy the metastatic condition criterion of the trial of the plurality of trials based on the comparing, and determining the subset of trials comprises excluding the trial associated with the unsatisfied metastatic condition in the subset of trials
The Jin reference in the combination of Will, Allen, and Jin teaches the use of metastatic condition as a criterion used to determine eligibility of a study. 
Par. [0032], “In some embodiments, trial recommendation engine 144 also applies certain bright-line rules in order to filter the clinical trials, such as to prevent recommending a clinical trial with a low score to a user when the clinical trial would in fact not be appropriate for the user at all. For example, if a clinical trial is only for HER-2 negative patients and the given patient is HER-2 positive, then the clinical trial may be filtered out of the list of clinical trials provided to the user.”

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Will and Allen, in further view of Zhang (US PG Pub. 2016/0196411).

Claim 17
	Regarding claim 17, the combination of Will and Allen teaches all the limitations of claim 1. Will further teaches
Causing the display of the subset of trials comprising displaying a criterion the subset of trials and indicators of a patient qualification status 
Par. [0033], “Trial recommendation engine 144 provides a ranked list of clinical trials to application 142, which may provide the ranked list to user interface 122 for display to the user. In certain embodiments, trial recommendation engine 144 provides information to application 142 regarding attributes that were predicted so that this information can be provided to the user. For example, if trial recommendation engine 144 recommends a certain clinical trial based on a prediction that the given patient will undergo a certain procedure in the future, then the user may be informed that the clinical trial is only recommended if the prediction turns out to be accurate.”
However, Will does not teach
Causing the display of the subset of trials comprising displaying criteria of the subset of trials and indicators of a patient qualification status for the criteria
Zhang teaches
Causing the display of the subset of trials comprising displaying criteria of the subset of trials and indicators of a patient qualification status for the criteria
Par. [0055], “The evaluation module 24 outputs the clinical trials the patient is deemed eligible for, the clinical trials the patient is deemed ineligible for, as well as the exclusion reasons to a user interface module 26. The user interface module 26 can format the data from the evaluation module 24 for display in a user perceivable form. The user interface module 26 can also facilitate the generation and display of the graphical user interface (GUI) 30, shown in FIG. 3, to display results from the evaluation module 24. The results can include at least the eligible clinical trials 46. However, in some instances, the results can also include ineligible clinical trials 48 coupled to exclusion 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Will and Allen the ability to cause display of a subset of trials comprising displaying criteria of the subset of trials and indicators of a patient qualification status for the criteria, as taught by Zhang, because 

Claim 18
	Regarding claim 18, the combination of Will, Allen, and Zhang teaches all the limitations of claim 17. However, Will does not teach
Receiving an input comprising a verified metastatic condition of the patient
Cause an update to the display of at least one of the indicators based on the verified metastatic condition of the patient
Zhang teaches
Receiving an input comprising a verified metastatic condition of the patient and cause an update to the display of at least one of the indicators based on the verified metastatic condition of the patient
The combination of Will and Allen teaches the use of metastatic condition as a patient attribute.
Par. [0060], “For example, within the patient information 44, the eligible clinical trials 46, the ineligible clinical trials 48, or the exclusion reasons 52, patient data (e.g., recent laboratory test results) can be displayed to allow the medical professional to review and reconfirm the eligibility or ineligibility of the patient for a given clinical trial.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Will, Allen, and Zhang, the ability to receive see Zhang, par. [0060]).

Claim 19
	Regarding claim 19, the combination of Will, Allen, and Zhang teaches all the limitations of claim 17. Will further teaches
The ability to predict an eligibility based on a future attribute and notifying the user that the current attribute would make them ineligible
Par. [0033], “Trial recommendation engine 144 provides a ranked list of clinical trials to application 142, which may provide the ranked list to user interface 122 for display to the user. In certain embodiments, trial recommendation engine 144 provides information to application 142 regarding attributes that were predicted so that this information can be provided to the user. For example, if trial recommendation engine 144 recommends a certain clinical trial based on a prediction that the given patient will undergo a certain procedure in the future, then the user may be informed that the clinical trial is only recommended if the prediction turns out to be accurate.”
Only displaying clinical trials the patient is eligible for
Par. [0030], “In some embodiments, trial recommendation engine 144 also provides identifying information of the clinical trials for which the given patient is eligible as inputs so that the predictive model(s) only determine scores for those particular clinical trials.”
	However, Will does not teach
Receiving an input comprising a verified metastatic condition of the patient
Cause a removal of at least one trial from the subset of trials based on the verified metastatic condition of the patient
	Zhang teaches
Receiving an input comprising a verified metastatic condition of the patient
The combination of Will and Allen teaches the use of metastatic condition as a patient attribute.
Par. [0059], “At least a portion of the patient information 44 is able to be edited by the medical professional, depending on the access controls 34. The eligible clinical trials 46 can be updated in real time based on the changes made to the patient information 44.”
Par. [0060], “For example, within the patient information 44, the eligible clinical trials 46, the ineligible clinical trials 48, or the exclusion reasons 52, patient data (e.g., recent laboratory test results) can be displayed to allow the medical professional to review and reconfirm the eligibility or ineligibility of the patient for a given clinical trial.”
Cause a removal of at least one trial from the subset of trials based on the verified metastatic condition of the patient
Par. [0059], “At least a portion of the patient information 44 is able to be edited by the medical professional, depending on the access controls 34. The eligible clinical trials 46 can be updated in real time based on the changes made to the patient information 44.”
Par. [0070], “In other instances, the medical professional can edit patient information to generate new clinical trials for which the patient is eligible and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Will, Allen, and Zhang, the ability to receive a verified patient attribute and cause a removal of at least one trial from the subset of trials the patient is determined eligible for based on the verified attribute of the patient, as taught by Zhang, because it allows users of the system the ability to edit data that is possibly erroneous and provide the users an updated list of the clinical trials in real time (see Zhang, par. [0043], [0059]-[0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GREGORY D. MOSELEY/Examiner, Art Unit 3686